MANNING, J. —
The indictment in this cause was demurred to, on the ground that it does not aver that defendant bet or hazarded “ any money, bank-notes, or other thing of valuethese words being used in the section of the Code, providing for the punishment of the offense supposed to have been committed by defendant. And it is shown that, when the original Code of 1852 was compiled, by which the form used in this case was first introduced, the words above referred to were not then in the description of the offense as it was defined in that Code. The argument might, perhaps, prevail, if it did not appear from the Revised Code, that when it was prepared and adopted, the form of the indictment jyas revised and amended, by an addition to it so as to make ft applicable to betting at a game called “ keno,” &c., for the punishment of which provision was then made. From this it appears, that the codifiers and legislature considered the charge that a person “bet ” at a prohibited game equivalent to saying that he “bet or hazarded money, bank-notes, or other things of value,” at such game, and that it was not necessary to specify these in the indictment. The City Court did not err in overruling the demur-rer.
2. We are of opinion, however; that there was no evidence before the jury showing that the “Rialto,” when the betting and playing at cards were done, was at that time such a place as it was charged to be in the 9th count in the indictment. Testimony that spirituous liquors were sold there at the time of the trial, was not evidence of the character of the place when the playing was done in it, perhaps twelve or eighteen months before. The court, therefore, erred in re*162fusing to give tbe second instruction to tbe jury asked by defendant and refused.
Eor tbis error, tbe judgment must be reversed, and tbe cause remanded.